Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudhindra (US 10,272,759).
[Claim 1] Regarding claim 1, Sudhindra discloses a body of an electric vehicle, comprising: a floor panel (See annotated FIG 4) a pair of rockers (34) extending along both side edges of the floor panel respectively (See annotated FIG 1) ; an indoor floor crossmember protruding upward from the floor panel and connecting the rockers to each other(See annotated FIG 1); an outdoor floor crossmember protruding downward from the floor panel (See annotated FIG 4) connecting the rockers to each other .



    PNG
    media_image1.png
    900
    823
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    803
    666
    media_image2.png
    Greyscale




Allowable Subject Matter
1.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Sudhindra (US 10,272,759) teaches a vehicle body and battery mounting system that is similar to that claimed by Applicants in claim 1. However, Sudhindra fails to disclose a rear side member protruding downward from the floor panel, joined to the outdoor floor crossrnember and extending rearward from the outdoor floor crossmember along one of the side edges of the floor panel; and a reinforcement joined to the indoor floor crossmember, extending from the indoor floor crossmember to a position above the rear side member, and joined to the floor panel at the position above the rear side member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/           Examiner, Art Unit 3614                                                                                                                                                                                             

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614